J-S87012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBERT ERIN DEHART,

                            Appellant                No. 1153 MDA 2016


              Appeal from the Judgment of Sentence June 2, 2016
               in the Court of Common Pleas of Columbia County
               Criminal Division at No.: CP-19-CR-0000079-2015


BEFORE: LAZARUS, J., SOLANO, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                     FILED DECEMBER 08, 2016

        Appellant, Robert Erin Dehart, appeals from the judgment of sentence

imposed following his guilty plea to seven counts of sexual abuse of children

by possession of child pornography. Appellant claims his sentence violates

the federal constitutional prohibition against cruel and unusual punishments

and the Commonwealth constitutional prohibition against cruel punishments.

We affirm.

        Appellant entered a guilty plea to seven counts of sexual abuse of

children (possession of child pornography) pursuant to 18 Pa.C.S.A.

§ 6312(d).       He had previously been convicted of possession of child

pornography and sentenced under the federal criminal code. Because this
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S87012-16


was Appellant’s second conviction for possession of child pornography, the

trial court sentenced him to concurrent terms of not less than twenty-five

years nor more than fifty years of incarceration, pursuant to 42 Pa.C.S.A.

§ 9718.2. This timely counseled appeal followed the denial of his petition for

reconsideration of sentence.1

       Appellant raises one question for our review:

       1. [Did Appellant’s] sentence under the mandatory provisions of
       section 9718.2 of the sentencing code violate[ ] the prohibition
       of cruel and unusual punishment contained in the Eighth
       Amendment to the United States constitution and the prohibition
       against “cruel punishments” contained in Article I, Section 13 of
       the Pennsylvania constitution[?]

(Appellant’s Brief, at 6) (unnecessary capitalization omitted).

       The constitutionality of a statute is a question of law. Our standard of

review is de novo and our scope of review is plenary. See Commonwealth

v. Baker, 78 A.3d 1044, 1047 n.3 (Pa. 2013).

       Appellant argues that his sentence violates constitutional principles of

proportionality.     The issues and the arguments he raises are virtually

identical to those previously raised in Baker, supra.      Baker controls this

appeal. See id. at 1052 (holding minimum sentence of twenty-five years’

imprisonment does not lead to inference of gross disproportionality).

       Judgment of sentence affirmed.

____________________________________________


1
 Appellant and the trial court both complied with the provisions of Pa.R.A.P.
1925.



                                           -2-
J-S87012-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2016




                          -3-